            Case 3:18-cv-01587-JD Document 76-1 Filed 02/26/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


FARANGIS EMAMI, et al.,                       Case No. 18-cv-01587-JD

                  Plaintiffs,

       v.

KIRSTJEN NIELSEN, et al.,
                  Defendants.

and

PARS EQUALITY CENTER, et al.,                 Case No. 18-cv-7818-JD

                  Plaintiffs,

  v.                                          Hon. James Donato

MIKE POMPEO, et al.,

                  Defendants.




                                  [PROPOSED] ORDER

         Based upon Defendants’ motion and supporting materials, and for good cause

shown,

         IT IS HEREBY ORDERED that Defendants’ Motion to Consolidate or, In the

Alternative, to Stay Proceedings (Docket No. __) is GRANTED.

         IT IS ORDERED.



Dated:

                                                JAMES DONATO
                                                United States District Judge
